

90 HR 677 IH: Just and Unifying Solutions To Invigorate Communities Everywhere Act of 2021
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 677IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Stauber (for himself, Mrs. Hinson, Mr. Mullin, Mr. Hudson, Mr. Waltz, Mr. Stivers, Mrs. Miller of West Virginia, Mr. Lamborn, Mr. Gallagher, Mr. Rice of South Carolina, Mr. Reschenthaler, Mr. Balderson, Mr. Diaz-Balart, Mr. Fleischmann, Mr. Aderholt, Mr. Allen, Mr. Gonzalez of Ohio, Mr. Joyce of Ohio, Mr. Katko, Mrs. Wagner, Mr. Meuser, Mr. Hill, Mr. Bacon, Mr. Weber of Texas, Mr. Calvert, Mr. Chabot, Mr. Wright, Mr. Austin Scott of Georgia, Mr. Wenstrup, Mr. Bergman, Mr. Amodei, Mr. Crawford, Mrs. Rodgers of Washington, Mr. Van Drew, Mr. Bucshon, Mr. Burchett, Mr. Stewart, Ms. Stefanik, Ms. Foxx, Ms. Herrera Beutler, Mr. Rouzer, Mr. McCaul, Mr. Baird, Mr. Schweikert, Mr. Curtis, Mr. Womack, Mr. Guest, Mr. Burgess, Mr. Estes, Mr. Smith of New Jersey, Mr. Hern, Mr. Kinzinger, Mr. Emmer, Miss González-Colón, Mr. Upton, Mr. Rodney Davis of Illinois, Mr. Johnson of Ohio, Mr. Young, Mr. Reed, Mr. Carter of Texas, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo improve and reform policing practices, accountability and transparency.1.Short title; table of contents(a)Short titleThis Act may be cited as the Just and Unifying Solutions To Invigorate Communities Everywhere Act of 2021 or the JUSTICE Act.(b)Table of contentsThe table of contents for this Act shall be as follows:Sec. 1. Short title; table of contents.Title I—Law enforcement reformsSec. 101. George Floyd and Walter Scott Notification Act.Sec. 102. Breonna Taylor Notification Act.Sec. 103. Guidance.Sec. 104. Compliance assistance grants.Sec. 105. Incentivizing banning of chokeholds.Sec. 106. Falsifying police incident reports.Title II—Body-worn camerasSec. 201. Body-Worn Camera Partnership Grant Program.Sec. 202. Penalties for failure to use body-worn cameras.Title III—Law enforcement records retentionSec. 301. Law enforcement records retention.Title IV—Justice for Victims of LynchingSec. 401. Short title.Sec. 402. Findings.Sec. 403. Lynching.Title V—Alternatives to the use of force, de-escalation, behavioral health crises and duty to intervene trainingSec. 501. Training on alternatives to use of force, de-escalation, and behavioral health crises.Sec. 502. Training on duty to intervene.Title VI—National Criminal Justice Commission ActSec. 601. Short title.Sec. 602. Findings.Sec. 603. Establishment of Commission.Sec. 604. Purpose of the Commission.Sec. 605. Review, recommendations, and report.Sec. 606. Membership.Sec. 607. Administration.Sec. 608. Direct appropriations.Sec. 609. Sunset.Title VII—Law Enforcement Agency Hiring and EducationSubtitle A—HiringSec. 701. Law enforcement agency hiring.Sec. 702. Reauthorization of law enforcement grant programs.Subtitle B—TrainingSec. 711. Definitions.Sec. 712. Program authorized.Sec. 713. Online education resources.Sec. 714. National Museum of African American History and Culture Council.Sec. 715. Engagement of eligible program participants.Sec. 716. Annual report.Title VIII—Best practices and studiesSec. 801. Best practices.Sec. 802. Study.Sec. 803. Mental health study.Sec. 804. Study and proposal on improving accountability for DOJ grants.Title IX—Closing the Law Enforcement Consent Loophole ActSec. 901. Prohibition on engaging in sexual acts while acting under color of law.Sec. 902. Incentive for States.Sec. 903. Reports to Congress.Title X—Emergency FundingSec. 1001. Emergency designation.ILaw enforcement reforms101.George Floyd and Walter Scott Notification Act(a)Short titleThis section may be cited as the George Floyd and Walter Scott Notification Act.(b)National Use-of-Force Data CollectionSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended by adding at the end the following:(h)National Use-of-Force Data Collection(1)DefinitionsIn this section—(A) the term law enforcement officer—(i)means any officer, agent, or employee of a State, unit of local government, or an Indian tribe authorized by law or by a government agency to engage in or supervise the prevention detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders; and(ii) includes an individual described in clause (i) who is employed or volunteers in a full-time, part-time, or auxiliary capacity; (B)the term National Use-of-Force Data Collection means the National Use-of-Force Data Collection of the Federal Bureau of Investigation; and(C)the term serious bodily injury means bodily injury that involves a substantial risk of death, unconsciousness, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty. (2)Reporting requirementFor each fiscal year in which a State or unit of local government receives funds under subsection (a), the State or unit of local government shall report to the National Use-of-Force Data Collection on an annual basis and pursuant to guidelines established by the Federal Bureau of Investigation, information regarding—(A)a use-of-force event by a law enforcement officer in the State or unit of local government that involves—(i) the fatality of an individual that is connected to use of force by a law enforcement officer; (ii)the serious bodily injury of an individual that is connected to use of force by a law enforcement officer; and(iii)in the absence of either death or serious bodily injury, when a firearm is discharged by a law enforcement officer at or in the direction of an individual; (B)any event in which a firearm is discharged by a civilian at or in the direction of a law enforcement officer; and (C)the death or serious bodily injury of a law enforcement officer that results from any discharge of a firearm by a civilian, or any other means, including whether the law enforcement officer was killed or suffered serious bodily injury as part of an ambush or calculated attack. (3)Information requiredFor each use-of-force event required to be reported under paragraph (2), the following information shall be provided, as required by the Federal Bureau of Investigation:(A)Incident information.(B)Subject information.(C)Officer information.(4)Compliance(A)Ineligibility for funds(i)First fiscal year(I)StatesFor the first fiscal year beginning after the date of enactment of the George Floyd and Walter Scott Notification Act in which a State fails to comply with paragraph (2) with respect to a State law enforcement agency, the State shall be subject to a 20-percent reduction of the funds that would otherwise be allocated for retention by the State under section 505(c) for that fiscal year, and if any unit of local government within the State fails to comply with paragraph (2), the State shall be subject to a reduction of the funds allocated for retention by the State under section 505(c) that is equal to the percentage of the population of the State represented by the unit of local government, not to exceed 20 percent. (II)Local governmentsFor the first fiscal year beginning after the date of enactment of the George Floyd and Walter Scott Notification Act in which a unit of local government fails to comply with paragraph (2), the unit of local government shall be subject to a 20-percent reduction of the funds that would otherwise be allocated to the unit of local government for that fiscal year under this subpart.(ii)Subsequent fiscal years(I)StatesBeginning in the first fiscal year beginning after the first fiscal year described in clause (i)(I) in which a State fails to comply with paragraph (2) with respect to a State law enforcement agency, the percentage by which the funds described in clause (i)(I) are reduced shall be increased by 5 percent each fiscal year the State fails to comply with paragraph (2), except that such reduction shall not exceed 25 percent in any fiscal year.(II)Local governmentsBeginning in the first fiscal year beginning after the first fiscal year described in clause (i)(II) in which a unit of local government fails to comply with paragraph (2), the percentage by which the funds described in clause (i)(II) are reduced shall be increased by 5 percent each fiscal year the unit of local government fails to comply with paragraph (2), except that such reduction shall not exceed 25 percent in any fiscal year.(B)ReallocationAmounts not allocated under a program referred to in subparagraph (A) to a State or unit of local government for failure to comply with paragraph (2) shall be reallocated under the program to States or units of local government that have complied with paragraph (2). (5)Public availability of dataNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Director of the Federal Bureau of Investigation shall publish, and make available to the public, the National Use-of-Force Data Collection.(6)FBI outreach and technical assistanceThe Director of the Federal Bureau of Investigation shall provide to a State or unit of local government technical assistance and training for the collection and submission of data in accordance with this subsection..102.Breonna Taylor Notification Act(a)Short titleThis section may be cited as the Breonna Taylor Notification Act of 2021.(b)No-Knock warrant reportsSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152), as amended by section 101 of this Act, is amended by adding at the end the following:(i)No-knock warrant reports(1)DefinitionsIn this subsection:(A)Federal law enforcement agencyThe term Federal law enforcement agency means any agency of the United States authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of Federal criminal law.(B)No-knock warrantThe term no-knock warrant means a warrant that authorizes a law enforcement officer to enter a certain premises to execute a warrant without first knocking or otherwise announcing the presence of the law enforcement officer if a court of competent jurisdiction finds reasonable suspicion that knocking and announcing the presence of law enforcement would—(i)pose a danger to the officer, a suspect, or a third party on the premises;(ii)inhibit the investigation; or(iii)allow the destruction of evidence.(C)State law enforcement agency; local law enforcement agencyThe terms State law enforcement agency and local law enforcement agency mean an agency of a State or unit of local government, respectively, that is authorized to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.(2)Report to Attorney General(A)Requirement(i)In generalSubject to clause (iii), not later than January 31 of the first calendar year beginning after the date of enactment of the Breonna Taylor Notification Act of 2021, and annually thereafter—(I)a State that receives funds under subsection (a) shall submit to the Attorney General a report that includes, for each no-knock warrant carried out by a State law enforcement agency of the State during the preceding calendar year, the information described in subclauses (I) through (V) of paragraph (3)(A)(i); and(II)a unit of local government that receives funds under subsection (a) shall submit to the Attorney General a report that includes—(aa)for each no-knock warrant carried out by a local law enforcement agency of the unit of local government during the preceding calendar year, the information described in subclauses (I) through (V) of paragraph (3)(A)(i); and(bb)the crime rate data for the unit of local government for the preceding calendar year.(ii)State oversight of local governmentsA State that receives funds under subsection (a) shall ensure that each unit of local government within the State submits to the Attorney General a report that includes, in accordance with clause (i)(II) of this subparagraph—(I)for each no-knock warrant carried out by a local law enforcement agency of the unit of local government during the preceding calendar year, the information described in subclauses (I) through (V) of paragraph (3)(A)(i); and(II)the crime rate data for the unit of local government for the preceding calendar year.(iii)Open investigationsA State or unit of local government—(I)may not submit the information described in subclauses (I) through (V) of paragraph (3)(A)(i) for a no-knock warrant relating to an investigation that has not been closed as of the date on which the applicable report is due under clause (i) of this subparagraph; and(II)shall include any information withheld under subclause (I) in the earliest subsequent report submitted under clause (i) after the investigation has been closed.(B)Penalty(i)In general(I)First fiscal year(aa)States(AA)Failure to comply by StateFor the first fiscal year that follows a fiscal year in which a State failed to comply with subparagraph (A) with respect to a State law enforcement agency, the State shall be subject to a 20-percent reduction of the funds that would otherwise be allocated for retention by the State under section 505(c) for that fiscal year.(BB)Failure to comply by local governmentFor the first fiscal year that follows a fiscal year in which a unit of local government within a State failed to comply with subparagraph (A), the State shall be subject to a reduction of the funds that would otherwise be allocated for retention by the State under section 505(c) for that fiscal year by a percentage that is equal to the percentage of the population of the State that lives in the unit of local government, which may not exceed 20 percent.(bb)Units of local governmentFor the first fiscal year that follows a fiscal year in which a unit of local government failed to comply with subparagraph (A), the unit of local government shall be subject to a 20-percent reduction of the funds that would otherwise be allocated to the unit of local government under this subpart for that fiscal year.(II)Subsequent fiscal years(aa)StatesBeginning in the first fiscal year beginning after the first fiscal year described in subclause (I)(aa)(AA) in which a State fails to comply with subparagraph (A) with respect to a State law enforcement agency, the percentage by which the funds described in subclause (I)(aa)(AA) are reduced shall be increased by 5 percent each fiscal year the State fails to comply with subparagraph (A) with respect to a State law enforcement agency, except that such reduction shall not exceed 25 percent in any fiscal year.(bb)Local governmentsBeginning in the first fiscal year beginning after the first fiscal year described in subclause (I)(bb) in which a unit of local government fails to comply with subparagraph (A), the percentage by which the funds described in subclause (I)(bb) are reduced shall be increased by 5 percent each fiscal year the unit of local government fails to comply with subparagraph (A), except that such reduction shall not exceed 25 percent in any fiscal year. (ii)ReallocationAmounts not allocated by reason of clause (i) to a State or unit of local government for failure to comply with subparagraph (A) shall be reallocated to States or units of local government, respectively, that have complied with subparagraph (A).(iii)Effective dateClause (i) shall take effect with respect to the third annual report due under subparagraph (A) after the date of enactment of the Breonna Taylor Notification Act of 2021.(3)Attorney General Report(A)In generalSubject to subparagraph (B), not later than March 31 of the first calendar year beginning after the date of enactment of the Breonna Taylor Notification Act of 2021, and annually thereafter, the Attorney General shall publish a report that includes—(i)for each no-knock warrant carried out by a Federal law enforcement agency, State law enforcement agency, or local law enforcement agency during the preceding calendar year—(I)the reason for which the warrant was issued, including each violation of law listed on the warrant;(II)whether, in the course of carrying out the warrant—(aa)force resulting in property damage, serious bodily injury, or death was used; or(bb)any law enforcement officer, suspect, or bystander was injured or killed;(III)the sex, race, ethnicity, and age of each person found at the location for which the no-knock warrant was issued;(IV)whether the location searched matched the location described in the warrant; and(V)whether the warrant included the particularized information required under the Fourth Amendment to the Constitution of the United States, as interpreted by the Supreme Court of the United States, and any other applicable Federal, State, or local law related to the use of no-knock warrants; and(ii)for each local law enforcement agency for which information is submitted under clause (i) for a calendar year, the crime rate data for the applicable unit of local government for that calendar year.(B)Open investigationsThe Attorney General—(i)may not publish any information described in subparagraph (A) for a no-knock warrant relating to an investigation that has not been closed as of the date on which the applicable report is due under that paragraph; and(ii)shall include any information withheld under clause (i) in the earliest subsequent report published under subparagraph (A) after the investigation has been closed..103.Guidance(a)In generalNot later than 180 days after the date of enactment of this Act, the Attorney General, in coordination with the Director of the Federal Bureau of Investigation and State and local law enforcement agencies, shall issue guidance on best practices relating to establishing standard data collection systems that capture the information required to be reported under subsections (h) and (i) of section 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152), as added by sections 101 and 102 of this Act, respectively, and that ensure the reporting under such subsections (h) and (i) is consistent with data reported under the Death in Custody Reporting Act of 2013 (34 U.S.C. 60105 et seq.), section 20104(a)(2) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12104(a)(2)), which shall include standard and consistent definitions for terms, including the term use of force. (b)Privacy protectionsNothing in section 101 or 102 shall be construed to supersede the requirements or limitations under section 552a of title 5, United States Code (commonly known as the Privacy Act of 1974). 104.Compliance assistance grants(a)In generalThe Attorney General may award grants to States and units of local government to assist in the collection of the information required to be reported under subsections (h) and (i) of section 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152), as added by sections 101 and 102 of this Act, respectively. (b)ApplicationA State or unit of local government seeking a grant under this section shall submit an application at such time, in such manner, and containing such information as the Attorney General may require.(c)Amount of grantEach grant awarded under this section shall be not more than $1,000,000.(d)Direct appropriationsFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated for the fiscal year ending September 30, 2021, $112,000,000, to remain available until expended.105.Incentivizing banning of chokeholds(a)Sense of congressIt is the sense of Congress that—(1)chokeholds are extremely dangerous maneuvers that can easily result in serious bodily injury or death;(2)George Floyd’s death has become a flashpoint to compel the need to address the use of chokeholds by law enforcement officers across the United States;(3)the National Consensus Policy on Use of Force, a collaborative effort among 11 of the most significant law enforcement leadership and labor organizations in the United States, concluded in a discussion paper on the use of force that chokeholds are extremely dangerous and recommended restricting their use, consistent with this section; and(4)law enforcement agencies throughout the United States must create policies that guard against the use of this maneuver to help prevent the death of civilians whom they encounter, and engender more trust and faith among law enforcement officers and the communities they serve.(b)Incentivizing banning of chokeholds(1)COPS grant program eligibilitySection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381), as amended by section 501 of this Act, is amended by adding at the end the following:(o)Banning of chokeholds(1)Chokehold definedIn this subsection, the term chokehold means a physical maneuver that restricts an individual’s ability to breathe for the purposes of incapacitation.(2)Limitation on eligibility for fundsBeginning in the first fiscal year beginning after the date of enactment of the JUSTICE Act, a State or unit of local government may not receive funds under this section for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have an agency-wide policy in place for each law enforcement agency of the State or unit of local government that prohibits the use of chokeholds except when deadly force is authorized..(2)Byrne grant program eligibilitySection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152), as amended by section 102 of this Act, is amended by adding at the end the following:(j)Banning of chokeholds(1)Chokehold definedIn this subsection, the term chokehold means a physical maneuver that restricts an individual’s ability to breathe for the purposes of incapacitation.(2)Limitation on eligibility for fundsBeginning in the first fiscal year beginning after the date of enactment of the JUSTICE Act, a State or unit of local government may not receive funds under this part for a fiscal year if, on the day before the first day of the fiscal year, the State or unit of local government does not have an agency-wide policy in place for each law enforcement agency of the State or unit of local government that prohibits the use of chokeholds except when deadly force is authorized..(c)Federal law enforcement agencies(1)DefinitionIn this subsection, the term chokehold means a physical maneuver that restricts an individual’s ability to breathe for the purposes of incapacitation.(2)Federal policyThe Attorney General shall develop a policy for Federal law enforcement agencies that bans the use of chokeholds except when deadly force is authorized.(3)RequirementThe head of each Federal law enforcement agency shall implement the policy developed under paragraph (2). 106.Falsifying police incident reports(a)Sense of CongressIt is the sense of Congress that—(1)when a law enforcement officer commits an offense that deprives a citizen of their rights, privileges, and immunities protected under the Constitution and laws of the United States, that behavior is penalized to punish those involved and to deter future conduct;(2)where serious bodily injury or death results from the acts described in paragraph (1), punishment must be severe;(3)a law enforcement officer who intentionally submits a false police report in connection with an act described in paragraph (1) should also be punished severely;(4)false reporting described in paragraph (3) not only serves to conceal potential criminal conduct and obstruct the administration of justice, false reporting also undermines the trust and confidence that communities place in law enforcement agencies;(5)obstruction of justice is intolerable in any form, particularly in the form described in this subsection;(6)the deterioration of trust and confidence between law enforcement agencies and communities must be abated; and(7)severe penalties must be imposed for individuals who create false police reports in connection with criminal civil rights violations resulting in serious bodily injury or death. (b)OffenseChapter 47 of title 18, United States Code, is amended by adding at the end the following:1041.False reporting(a)OffenseIt shall be unlawful for any person to knowingly and willfully falsify a police report in a material way with the intent to falsify, conceal, or cover up a material fact, in furtherance of the deprivation of any rights, privileges, or immunities secured or protected by the Constitution or laws of the United States where death or serious bodily injury (as defined in section 1365) occurs.(b)PenaltyAny person who violates subsection (a) shall be fined under this title, imprisoned for not more than 20 years, or both..(c)Technical and conforming amendmentThe table of sections for chapter 47 of title 18, United States Code, is amended by inserting after the item relating to section 1040 the following:1041. False reporting..(d)Sentencing enhancement for falsification of police reportsPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and amend the Federal sentencing guidelines to ensure that the guidelines provide an additional penalty increase of not fewer than 4 offense levels if the defendant knowingly and willfully falsifies a report in a material way with the intent to falsify, conceal, or cover up a material fact, in furtherance of the deprivation of any rights, privileges, or immunities secured or protected by the Constitution or laws of the United States where death or serious bodily injury occurs. IIBody-worn cameras201.Body-Worn Camera Partnership Grant Program Subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:509.Body-Worn Camera Partnership Grant Program(a)DefinitionsIn this section— (1)the term covered government means a State, unit of local government, or Indian Tribe;(2)the term Director means the Director of the Bureau of Justice Assistance; and(3)the term unit of local government, notwithstanding section 901, does not include an Indian Tribe.(b)Authorization of grantsThe Director may make grants to eligible covered governments for use by the covered government for—(1)the purchase of body-worn cameras;(2)necessary initial supportive technological infrastructure for body-worn cameras for law enforcement officers in the jurisdiction of the grantee;(3)the development of policies and procedures relating to the use of body-worn cameras;(4)training on the use of body-worn cameras;(5)the storage, retention, viewing, auditing, and release of footage from body-worn cameras; and(6)personnel, including law enforcement, prosecution, and criminal defense personnel, to support the administration of the body-worn camera program of the covered government.(c)Eligibility(1)ApplicationFor a covered government to be eligible to receive a grant under this section, the chief executive officer of the covered government shall submit to the Director an application in such form and containing such information as the Director may require.(2)Policies and procedures assurancesThe application under paragraph (1) shall, as required by the Director, provide assurances that the covered government will establish policies and procedures in accordance with subsection (d).(d)Required policies and procedures(1)In generalA covered government receiving a grant under this section shall develop policies and procedures related to the use of body-worn cameras that—(A)are developed with community input, including from prosecutors and organizations representing crime victims, in accordance with recognized best practices;(B)require that a body-worn camera be activated when a law enforcement officer arrests or detains any person in the course of the official duties of the officer, with consideration to sensitive cases;(C)apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera is engaged, functional, and properly secured at all times during which the camera is required to be worn;(D)require training for—(i)the proper use of body-worn cameras; and(ii)the handling and use of the obtained video and audio recordings;(E)provide clear standards for privacy, data retention, and use for evidentiary purposes in a criminal proceeding, including in the case of an assault on a law enforcement officer; and (F)make footage available to the public in response to a valid request under an applicable freedom of information law if the footage can be made available—(i)without compromising an ongoing investigation or revealing the identity of third parties, including victims, informants, or witnesses; and(ii)with consideration given to the rights of victims and surviving family members.(2)PublicationA covered government receiving a grant under this section shall make all policies and procedures regarding body-worn cameras available on a public website.(3)GuidanceThe Director shall issue guidance to covered governments related to the requirements under paragraph (1).(e)Grant amounts(1)Minimum amount(A)In generalEach fiscal year, unless the Director has awarded a fully funded grant for each eligible application submitted by a State and any units of local government within the State under this section for the fiscal year, the Director shall allocate to the State and units of local government within the State for grants under this section an aggregate amount that is not less than 0.5 percent of the total amount appropriated for the fiscal year for grants under this section.(B)Certain territoriesFor purposes of the Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands, subparagraph (A) shall be applied by substituting 0.25 percent for 0.5 percent.(2)Maximum amount(A)Amount per covered governmentA covered government may not receive a grant under this section for a fiscal year in an amount that is greater than 5 percent of the total amount appropriated for grants under this section for the fiscal year.(B)Aggregate amount per StateA State and each covered government within the State may not receive grants under this section for a fiscal year in an aggregate amount that is more than 20 percent of the total amount appropriated for grants under this section for the fiscal year.(f)Matching fundsThe portion of the costs of a body-worn camera program provided by a grant under this section—(1)may not exceed 50 percent; and(2)subject to subsection (e)(2), shall equal 50 percent if the grant is to a unit of local government with fewer than 100,000 residents.(g)Supplement, not supplantFunds made available under this section shall not be used to supplant covered government funds, but shall be used to increase the amount of funds that would, in the absence of Federal funds, be made available from covered government sources for the purposes of this section.(h)Reports to the DirectorA covered government that receives a grant under this section shall submit to the Director, for each year in which funds from a grant received under this section are expended, a report at such time and in such manner as the Director may reasonably require, that contains—(1)a summary of the activities carried out under the grant and an assessment of whether the activities are meeting the needs identified in the grant application; and(2)such other information as the Director may require.(i)Reports to CongressNot later than 90 days after the end of a fiscal year for which grants are made under this section, the Director shall submit to Congress a report that includes—(1)the aggregate amount of grants made under this section to each covered government for the fiscal year;(2)a summary of the information provided by covered governments receiving grants under this section; and(3)a description of the priorities and plan for awarding grants among eligible covered governments, and how the plan will ensure the effective use of body-worn cameras to protect public safety.(j)Direct appropriationsFor the purpose of making grants under this section there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $500,000,000, to remain available until expended..202.Penalties for failure to use body-worn cameras(a)DefinitionIn this section, the term covered provision means—(1)section 509 of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by section 201; and(2)any other provision of law that makes funds available for the purchase of body-worn cameras.(b)Requirement(1)StatesA State that receives funds under a covered provision shall—(A)have a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn; and(B)ensure that any entity to which the State awards a subgrant under the covered provision has a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn.(2)Other entitiesAn entity other than a State that receives funds under a covered provision shall have a policy in place to apply discipline to any law enforcement officer who intentionally fails to ensure that a body-worn camera purchased using those funds is engaged, functional, and properly secured at all times during which the camera is required to be worn.(c)Compliance(1)Ineligibility for funds(A)First fiscal year(i)StatesFor the first fiscal year beginning after the date of enactment of this Act in which a State fails to comply with subsection (b)(1), the State shall be subject to a 20-percent reduction of the funds that would otherwise be provided to the State under the applicable covered provision for that fiscal year.(ii)Other entitiesFor the first fiscal year beginning after the date of enactment of this Act in which an entity other than a State fails to comply with subsection (b)(2), the entity shall be subject to a 20-percent reduction of the funds that would otherwise be allocated to the entity under the applicable covered provision for that fiscal year.(B)Subsequent fiscal years(i)StatesBeginning in the first fiscal year beginning after the first fiscal year described in subparagraph (A)(i) in which a State fails to comply with subsection (b), the percentage by which the funds described in subparagraph (A)(i) are reduced shall be increased by 5 percent each fiscal year the State fails to comply with subsection (b), except that such reduction shall not exceed 25 percent in any fiscal year.(ii)Other entitiesBeginning in the first fiscal year beginning after the first fiscal year described in subparagraph (A)(i) in which a an entity other than a State fails to comply with subsection (b), the percentage by which the funds described in subparagraph (A)(ii) are reduced shall be increased by 5 percent each fiscal year the entity fails to comply with subsection (b), except that such reduction shall not exceed 25 percent in any fiscal year.(2)ReallocationAmounts not allocated under covered provision to a State or other entity for failure to comply with subsection (b) shall be reallocated under the covered provision to States or other entities that have complied with subsection (b).IIILaw enforcement records retention301.Law enforcement records retention(a)In general Part E of title I of the Omnibus Crime Control and Safe Streets Acts of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:4Law enforcement records retention531.Law enforcement records retention(a)DefinitionsIn this section—(1)the term applicable covered system, with respect to a law enforcement agency, means the covered system of the covered government of which the law enforcement agency is part;(2)the term covered government means a State or unit of local government;(3)the term covered system means a system maintained by a covered government under subsection (b); and(4)the term disciplinary record—(A)means any written document regarding an allegation of misconduct by a law enforcement officer that—(i)is substantiated and is adjudicated by a government agency or court; and(ii)results in—(I)adverse action by the employing law enforcement agency; or(II)criminal charges; and(B)does not include a written document regarding an allegation described in subparagraph (A) if the adjudication described in clause (i) of that subparagraph has been overturned on appeal.(b)Records retention requirements(1)Records retention systemA covered government that receives funds under this part shall maintain a system for sharing disciplinary records of law enforcement officers that meets the requirements under paragraph (2).(2)RequirementsIn administering a covered system, a covered government shall—(A)retain each disciplinary record or internal investigation record regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government;(B)retain a record of each award or commendation regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government;(C)establish a policy that ensures that each record included in the covered system is retained and accessible for not less than 30 years;(D)allow a law enforcement officer, counsel for a law enforcement officer, or the representative organization of a law enforcement officer to—(i)submit information to the covered system relating to a disciplinary record or internal investigation record regarding the law enforcement officer that is retained under subparagraph (A); or(ii)obtain access to the covered system in order to review a disciplinary record or internal investigation record described in clause (i);(E)allow any Federal, State, or local law enforcement agency to access any record included in the covered system for the purpose of making a decision to hire a law enforcement officer;(F)require that, before hiring a law enforcement officer, a representative of a law enforcement agency of the covered government with hiring authority—(i)search the applicable covered system of each law enforcement agency that has employed the applicant as a law enforcement officer in order to determine whether the applicant has a disciplinary record, internal investigation record, or record of an award or commendation on file; and(ii)if a record described in clause (i) exists, review the record in full before hiring the law enforcement officer; and(G)prohibit access to the covered system by any individual other than an individual who is authorized to access the covered system for purposes of—(i)submitting records or other information to the covered system as described in subparagraphs (A), (B), and (D); or(ii)reviewing records or other information in the covered system as described in subparagraphs (E) and (F).(c)Ineligibility for funds(1)In generalA covered government may not receive funds under section 505, 506, 515, or 516 unless the covered government is in compliance with subsection (b) of this section. (2)ReallocationAmounts not allocated under a section referred to in paragraph (1) to a covered government for failure to comply with subsection (b) shall be reallocated under that section to covered governments that have complied with subsection (b).(d)One-Time grant(1)In generalThe Attorney General shall award a grant to each State, using an apportionment formula that reflects the differences between each State, to be used by the State and units of local government within the State to establish covered systems.(2)AmountThe amount of a grant awarded to a State under paragraph (1) shall be not less than $1,000,000.(3)Direct appropriationsFor the purpose of making grants under this subsection, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $100,000,000, to remain available until expended. (e)Indemnification(1)In generalThe United States shall indemnify and hold harmless a covered government, and any law enforcement agency thereof, against any claim (including reasonable expenses of litigation or settlement) by any person or entity related to—(A)the retention of records in a covered system as required under subsection (b); or(B)the review of records included in a covered system as required under subsection (b).(2)LimitationParagraph (1) shall not apply to the release of a record—(A)to a non-law enforcement entity or individual; or(B)for a purpose other than making a decision to hire a law enforcement officer..(b)Effective dateSection 531(c) of title I of the Omnibus Crime Control and Safe Streets Acts of 1968, as added by subsection (a), shall take effect on October 1 of the first fiscal year beginning after the date of enactment of this Act. IVJustice for Victims of Lynching401.Short titleThis title may be cited as the Justice for Victims of Lynching Act of 2021.402.FindingsCongress finds the following:(1)The crime of lynching succeeded slavery as the ultimate expression of racism in the United States following Reconstruction.(2)Lynching was a widely acknowledged practice in the United States until the middle of the 20th century.(3)Lynching was a crime that occurred throughout the United States, with documented incidents in all but 4 States.(4)At least 4,742 people, predominantly African Americans, were reported lynched in the United States between 1882 and 1968.(5)Ninety-nine percent of all perpetrators of lynching escaped from punishment by State or local officials.(6)Lynching prompted African Americans to form the National Association for the Advancement of Colored People (referred to in this section as the NAACP) and prompted members of B'nai B'rith to found the Anti-Defamation League.(7)Mr. Walter White, as a member of the NAACP and later as the executive secretary of the NAACP from 1931 to 1955, meticulously investigated lynchings in the United States and worked tirelessly to end segregation and racialized terror.(8)Nearly 200 anti-lynching bills were introduced in Congress during the first half of the 20th century.(9)Between 1890 and 1952, 7 Presidents petitioned Congress to end lynching.(10)Between 1920 and 1940, the House of Representatives passed 3 strong anti-lynching measures.(11)Protection against lynching was the minimum and most basic of Federal responsibilities, and the Senate considered but failed to enact anti-lynching legislation despite repeated requests by civil rights groups, Presidents, and the House of Representatives to do so.(12)The publication of Without Sanctuary: Lynching Photography in America helped bring greater awareness and proper recognition of the victims of lynching.(13)Only by coming to terms with history can the United States effectively champion human rights abroad.(14)An apology offered in the spirit of true repentance moves the United States toward reconciliation and may become central to a new understanding, on which improved racial relations can be forged.(15)Having concluded that a reckoning with our own history is the only way the country can effectively champion human rights abroad, 90 Members of the United States Senate agreed to Senate Resolution 39, 109th Congress, on June 13, 2005, to apologize to the victims of lynching and the descendants of those victims for the failure of the Senate to enact anti-lynching legislation.(16)The National Memorial for Peace and Justice, which opened to the public in Montgomery, Alabama, on April 26, 2018, is the Nation’s first memorial dedicated to the legacy of enslaved Black people, people terrorized by lynching, African Americans humiliated by racial segregation and Jim Crow, and people of color burdened with contemporary presumptions of guilt and police violence.(17)Notwithstanding the Senate’s apology and the heightened awareness and education about the Nation’s legacy with lynching, it is wholly necessary and appropriate for the Congress to enact legislation, after 100 years of unsuccessful legislative efforts, finally to make lynching a Federal crime.(18)Further, it is the sense of Congress that criminal action by a group increases the likelihood that the criminal object of that group will be successfully attained and decreases the probability that the individuals involved will depart from their path of criminality. Therefore, it is appropriate to specify criminal penalties for the crime of lynching, or any attempt or conspiracy to commit lynching.(19)The United States Senate agreed to unanimously Senate Resolution 118, 115th Congress, on April 5, 2017, [c]ondemning hate crime and any other form of racism, religious or ethnic bias, discrimination, incitement to violence, or animus targeting a minority in the United States and taking notice specifically of Federal Bureau of Investigation statistics demonstrating that among single-bias hate crime incidents in the United States, 59.2 percent of victims were targeted due to racial, ethnic, or ancestral bias, and among those victims, 52.2 percent were victims of crimes motivated by the offenders’ anti-Black or anti-African American bias.(20)On September 14, 2017, President Donald J. Trump signed into law Senate Joint Resolution 49 (Public Law 115–58; 131 Stat. 1149), wherein Congress condemn[ed] the racist violence and domestic terrorist attack that took place between August 11 and August 12, 2017, in Charlottesville, Virginia and urg[ed] the President and his administration to speak out against hate groups that espouse racism, extremism, xenophobia, anti-Semitism, and White supremacy; and use all resources available to the President and the President’s Cabinet to address the growing prevalence of those hate groups in the United States.(21)Senate Joint Resolution 49 (Public Law 115–58; 131 Stat. 1149) specifically took notice of hundreds of torch-bearing White nationalists, White supremacists, Klansmen, and neo-Nazis [who] chanted racist, anti-Semitic, and anti-immigrant slogans and violently engaged with counter-demonstrators on and around the grounds of the University of Virginia in Charlottesville and that these groups reportedly are organizing similar events in other cities in the United States and communities everywhere are concerned about the growing and open display of hate and violence being perpetrated by those groups.(22)Lynching was a pernicious and pervasive tool that was used to interfere with multiple aspects of life—including the exercise of Federally protected rights, as enumerated in section 245 of title 18, United States Code, housing rights, as enumerated in section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631), and the free exercise of religion, as enumerated in section 247 of title 18, United States Code. Interference with these rights was often effectuated by multiple offenders and groups, rather than isolated individuals. Therefore, prohibiting conspiracies to violate each of these rights recognizes the history of lynching in the United States and serves to prohibit its use in the future.403.Lynching(a)OffenseChapter 13 of title 18, United States Code, is amended by adding at the end the following:250.LynchingWhoever conspires with another person to violate section 245, 247, or 249 of this title or section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) shall be punished in the same manner as a completed violation of such section, except that if the maximum term of imprisonment for such completed violation is less than 10 years, the person may be imprisoned for not more than 10 years..(b)Table of sections amendmentThe table of sections for chapter 13 of title 18, United States Code, is amended by inserting after the item relating to section 249 the following:250. Lynching..VAlternatives to the use of force, de-escalation, behavioral health crises and duty to intervene training501.Training on alternatives to use of force, de-escalation, and behavioral health crises(a)DefinitionsSection 901(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10251(a)) is amended—(1)in paragraph (27), by striking and at the end; (2)in paragraph (28), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(29)the term de-escalation means taking action or communicating verbally or non-verbally during a potential force encounter in an attempt to stabilize the situation and reduce the immediacy of the threat so that more time, options, and resources can be called upon to resolve the situation without the use of force or with a reduction in the force necessary; and(30)the term behavioral health crisis means a situation in which the behavior of a person puts the person at risk of hurting himself or herself or others or prevents the person from being able to care for himself or herself or function effectively in the community, including a situation in which a person is under the influence of a drug or alcohol, is suicidal, or experiences symptoms of a mental illness..(b)COPS programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Training in alternatives to use of force, de-Escalation techniques, and behavioral health crises(1)Training curriculaThe Attorney General, in consultation with relevant law enforcement agencies of States and units of local government, labor organizations, professional law enforcement organizations, and mental health organizations, shall develop training curricula in—(A)alternatives to use of force and de-escalation tactics; and(B)safely responding to a person experiencing a behavioral health crisis, including techniques and strategies that are designed to protect the safety of the person experiencing the behavioral health crisis, law enforcement officers, and the public.(2)Certified programsThe Attorney General shall establish a process to certify public and private entities that offer courses in alternatives to use of force, de-escalation tactics, and techniques and strategies for responding to a behavioral health crisis using the training curricula established under paragraph (1) or equivalents to the training curricula established under paragraph (1).(3)Transitional regional training programs for State and local agency personnelUntil the end of fiscal year 2023, the Attorney General shall, and thereafter may, provide regional training to equip and certify personnel from law enforcement agencies of States and units of local government in a State to conduct training using the training curricula established under paragraph (1).(4)ListThe Attorney General shall publish a list of law enforcement agencies of States and units of local government that employ officers who have successfully completed a course described under paragraph (2) or (3), which shall include— (A)the total number of law enforcement officers employed by the agency; (B)the number of officers who have completed the course; and(C)whether personnel from the law enforcement agency are certified to conduct training. (5)Direct appropriationsFor the purpose of making grants under this subsection there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $100,000,000, to remain available until expended..(c)Byrne JAG programSubpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended—(1)by redesignating section 508 as section 511; and(2)by inserting after section 507 the following: 508.Law enforcement training programs(a)DefinitionsIn this section—(1)the term approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis means a course using the training curricula established under section 1701(n)(1) or equivalents to such training curricula—(A)provided by the Attorney General under section 1701(n)(3); or(B)provided by a certified entity; and (2)the term certified entity means a public or private entity that has been certified by the Attorney General under section 1701(n)(2).(b)AuthorityThe Attorney General shall, from amounts made available for this purpose under subsection (e), make grants to States for use by the State or a unit of government located in the State to—(1)pay for costs associated with conducting the training and for attendance by law enforcement personnel at an approved course in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis; and(2)procure training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis from a certified entity.(c)Allocation of funds(1)In generalOf the total amount appropriated to carry out this section for a fiscal year, the Attorney General shall allocate funds to each State in proportion to the total number of law enforcement officers in the State as compared to the total number of law enforcement officers in the United States.(2)Training for State law enforcement officersEach State may retain from the total amount of funds provided to the State for the purposes described in this section an amount that is not more than the amount that bears the same ratio to the total amount of funds as the ratio of—(A)the total number of law enforcement officers employed by the State; to(B)the total number of law enforcement officers employed by the State and units of local government within the State. (3)Training for local law enforcement officersA State shall make available to units of local government in the State for the purposes described in this section the amounts remaining after a State retains funds under paragraph (2). At the request of a unit of local government, the State may use an amount of the funds allocated to the unit of local government under this paragraph to facilitate training in alternatives to use of force, de-escalation tactics, or techniques and strategies for responding to a behavioral health crisis to law enforcement officers employed by the unit of local government. (d)Reporting(1)Units of local governmentAny unit of local government that receives funds from a State under subsection (c)(3) shall submit to the State a report indicating— (A)the number of law enforcement officers that have completed training described in this section; (B)the total number of law enforcement officers employed by the unit of local government; and (C)any barriers to providing the training.(2)StatesAny State that receives funds under subsection (c)(2) shall, after receiving the reports described in paragraph (1), submit to the Attorney General— (A)such reports; and (B)a report by the State indicating— (i)the number of law enforcement officers employed by the State that have completed training described in this section; (ii)the total number of law enforcement officers employed by the State; and (iii)any barriers to providing the training. (e)Direct appropriationsFor the purpose of making grants under this section there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $250,000,000, to remain available until expended..502.Training on duty to interveneSubpart 1 of part E of Title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.), as amended by section 201, is amended by adding at the end the following:510.Training on duty to intervene(a)Training program(1)In generalThe Attorney General, in consultation with relevant law enforcement agencies of States and units of local governments and organizations representing rank and file law enforcement officers, shall develop a training curriculum for law enforcement agencies and officers on the development, implementation, fulfillment, and enforcement of a duty of a law enforcement officer to intervene when another law enforcement officer is engaged in excessive use of force. (2)Certified programsThe Attorney General shall establish a process to certify public and private entities that offer courses on the duty to intervene that are equivalent to the training curriculum established under paragraph (1). (3)Transitional regional training programsUntil the end of fiscal year 2023, the Attorney General shall provide regional training workshops for law enforcement officers of States and units of local government, using the training curriculum established under paragraph (1).(4)ListThe Attorney General shall publish a list of law enforcement agencies of States and units of local government that employ officers who have successfully completed a course described under paragraph (2) or (3), which shall include the total number of law enforcement officers employed by the agency and the number of officers who have completed the course. (b)Grant program(1)AuthorizationThe Attorney General may make grants to State and local law enforcement agencies to—(A)pay for costs associated with attendance by law enforcement personnel at a training course approved by the Attorney General under paragraph (2) or (3) of subsection (a); and(B)procure training in the duty to intervene from a public or private entity certified under subsection (a)(2).(2)ApplicationEach State or local law enforcement agency seeking a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require. (c)Direct appropriationsFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $500,000,000, to remain available until expended..VINational Criminal Justice Commission Act601.Short titleThis title may be cited as the National Criminal Justice Commission Act of 2021.602.FindingsCongress finds that—(1)it is in the interest of the United States to establish a commission to undertake a comprehensive review of the criminal justice system;(2)there has not been a comprehensive study since the President’s Commission on Law Enforcement and Administration of Justice was established in 1965;(3)in a span of 18 months, the President’s Commission on Law Enforcement and Administration of Justice produced a comprehensive report entitled The Challenge of Crime in a Free Society, which contained 200 specific recommendations on all aspects of the criminal justice system involving—(A)Federal, State, Tribal, and local governments;(B)civic organizations;(C)religious institutions;(D)business groups; and(E)individual citizens; and(4)developments over the intervening 50 years require once again that Federal, State, Tribal, and local governments, law enforcement agencies, including rank and file officers, civil rights organizations, community-based organization leaders, civic organizations, religious institutions, business groups, and individual citizens come together to review evidence and consider how to improve the criminal justice system.603.Establishment of CommissionThere is established a commission to be known as the National Criminal Justice Commission (referred to in this title as the Commission).604.Purpose of the CommissionThe Commission shall—(1)undertake a comprehensive review of the criminal justice system;(2)submit to the President and Congress recommendations for Federal criminal justice reform; and(3)disseminate findings and supplemental guidance to the Federal Government, as well as to State, local, and Tribal governments.605.Review, recommendations, and report(a)General reviewThe Commission shall undertake a comprehensive review of all areas of the criminal justice system, including the criminal justice costs, practices, and policies of the Federal, State, local, and Tribal governments.(b)Recommendations(1)In generalNot later than 18 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress recommendations for changes in Federal oversight, policies, practices, and laws designed to prevent, deter, and reduce crime and violence, reduce recidivism, improve cost-effectiveness, and ensure the interests of justice at every step of the criminal justice system.(2)Unanimous consentIf a unanimous vote of the members of the Commission at a meeting where a quorum is present pursuant to section 606(d) approves a recommendation of the Commission, the Commission may adopt and submit the recommendation under paragraph (1).(3)Public accessThe recommendations submitted under this subsection shall be made available to the public.(c)Report(1)In generalNot later than 18 months after the date of the first meeting of the Commission, the Commission shall disseminate to the Federal Government, as well as to State, local, and Tribal governments, a report that details the findings and supplemental guidance of the Commission regarding the criminal justice system at all levels of government.(2)Majority voteIf a majority vote of the members of the Commission approves a finding or supplemental guidance at a meeting where a quorum is present pursuant to section 606(d), the finding or supplemental guidance may be adopted and included in the report required under paragraph (1).(3)DissentsIn the case of a member of the Commission who dissents from a finding or supplemental guidance approved by a majority vote under paragraph (2), the member may state the reason for the dissent in writing and the report described in paragraph (1) shall include the dissent.(4)Public accessThe report submitted under this subsection shall be made available to the public.(d)Prior commissionsThe Commission shall take into consideration the work of prior relevant commissions in conducting the review of the Commission.(e)State and local governmentsIn issuing the recommendations and report of the Commission under this section, the Commission shall not infringe on the legitimate rights of the States to determine the criminal laws of the States or the enforcement of such laws.(f)Public hearingsThe Commission shall conduct public hearings in various locations around the United States.(g)Consultation with government and nongovernment representatives(1)In generalThe Commission shall—(A)closely consult with Federal, State, local, and Tribal governments and nongovernment leaders, including—(i)State, local, and Tribal law enforcement officials, including rank and file officers;(ii)legislators;(iii)public health officials;(iv)judges;(v)court administrators;(vi)prosecutors;(vii)defense counsel;(viii)victims’ rights organizations;(ix)probation and parole officials;(x)criminal justice planners;(xi)criminologists;(xii)civil rights and liberties organizations;(xiii)community-based organization leaders;(xiv)formerly incarcerated individuals;(xv)professional organizations; and(xvi)corrections officials; and(B)include in the final report required under subsection (c) summaries of the input and recommendations of the leaders consulted under subparagraph (A).(2)United States sentencing commissionTo the extent the review and recommendations required by this section relate to sentencing policies and practices for the Federal criminal justice system, the Commission shall conduct the review in consultation with the United States Sentencing Commission.(h)Sense of Congress on unanimityIt is the sense of Congress that, given the national importance of the matters before the Commission—(1)the Commission should work toward developing findings and supplemental guidance that are unanimously supported by the members of the Commission; and(2)a finding or supplemental guidance unanimously supported by the members of the Commission should take precedence over a finding or supplemental guidance that is not unanimously supported.606.Membership(a)In generalThe Commission shall be composed of 14 members, as follows:(1)The President shall appoint 1 member, who shall serve as a co-chairperson of the Commission.(2)The co-chairperson described in paragraph (1) shall appoint 6 members in consultation with the leadership of—(A)the Senate and House of Representatives of the same political party as the President;(B)the Committee on the Judiciary of the House of Representatives of the same political party as the President; and(C)the Committee on the Judiciary of the Senate of the same political party as the President.(3)The leader of the Senate, in consultation with the leader of the House of Representatives who is a member of the opposite party of the President, shall appoint 1 member, who shall serve as a co-chairperson of the Commission.(4)The co-chairperson described in paragraph (3) shall appoint 6 members in consultation with the leadership of—(A)the Senate and House of Representatives of the opposite political party as the President;(B)the Committee on the Judiciary of the House of Representatives of the opposite political party as the President; and(C)the Committee on the Judiciary of the Senate of the opposite political party as the President.(b)Membership(1)In generalA member shall be appointed based upon knowledge or experience in a relevant area, including—(A)law enforcement;(B)criminal justice;(C)national security;(D)prison and jail administration;(E)prisoner reentry;(F)public health, including—(i)physical and sexual victimization;(ii)drug addiction; or(iii)mental health;(G)the rights of victims;(H)civil rights;(I)civil liberties;(J)court administration;(K)social services; or(L)State, local, or Tribal government.(2)Law enforcement representation(A)Members appointed by the co-chairpersonsOf the 6 members appointed by the co-chairperson under subsection (a)(2)—(i)not fewer than 2 shall be representatives from Federal, State, or local law enforcement agencies, including not less than 1 representative from a rank and file organization; and(ii)not fewer than 1 shall be a representative from a Tribal law enforcement agency.(B)Other membersOf the 6 members appointed under subsection (a)(4)—(i)not fewer than 2 shall be representatives of Federal, State, or local law enforcement agencies, including not less than 1 representative from a rank and file organization; and(ii)not fewer than 1 shall be a representative from a Tribal law enforcement agency.(3)DisqualificationIf an individual possesses a personal financial interest in the discharge of a duty of the Commission, the individual may not be appointed as a member of the Commission.(4)TermsA member shall be appointed for the duration of the Commission.(c)Appointments and first meeting(1)AppointmentsEach member of the Commission shall be appointed not later than 45 days after the date of enactment of this Act.(2)First meetingThe Commission shall hold the first meeting of the Commission on the date, whichever is later, that is not later than—(A)60 days after the date of enactment of this Act; or(B)30 days after the date on which funds are made available for the Commission.(3)EthicsAt the first meeting of the Commission, the Commission shall—(A)draft appropriate ethics guidelines for members and staff of the Commission, including guidelines relating to—(i)conflict of interest; and(ii)financial disclosure;(B)consult with the Committees on the Judiciary of the Senate and the House of Representatives as a part of drafting the guidelines; and(C)provide each Committee described in subparagraph (B) with a copy of the guidelines completed under subparagraph (A).(d)Meetings, quorum, and vacancies(1)MeetingsThe Commission shall meet at the call of—(A)the co-chairpersons; or(B)a majority of the members of the Commission.(2)QuorumExcept as provided in paragraph (3)(B), a majority of the members of the Commission shall constitute a quorum for purposes of conducting business, except that 2 members of the Commission shall constitute a quorum for purposes of receiving testimony.(3)Vacancies(A)In generalA vacancy in the Commission shall not affect a power of the Commission, and the vacancy shall be filled in the same manner in which the original appointment was made.(B)QuorumIn the case of a vacancy occurring after the date that is 45 days after the date of enactment of this Act, until the date on which the vacancy is filled, a majority of the members of the Commission shall constitute a quorum if—(i)not fewer than 1 member of the Commission appointed under paragraph (1) or (2) of subsection (a) is present; and(ii)not fewer than 1 member of the Commission appointed under paragraph (3) or (4) of subsection (a) is present.(e)Actions of the Commission(1)In generalThe Commission—(A)shall, subject to section 605, act by a resolution agreed to by a majority of the members of the Commission voting and present; and(B)may establish a panel composed of less than the full membership of the Commission for purposes of carrying out a duty of the Commission under this title, which—(i)shall be subject to the review and control of the Commission; and(ii)may make a finding or determination that may be considered a finding or determination of the Commission if the finding or determination is approved by the Commission.(2)DelegationIf authorized by the co-chairpersons of the Commission, a member, agent, or staff member of the Commission may take an action that the Commission may take under this title.607.Administration(a)Staff(1)Executive DirectorThe Commission shall have a staff headed by an Executive Director, who shall be paid at a rate established for the Certified Plan pay level for the Senior Executive Service under section 5382 of title 5, United States Code.(2)Appointments and compensationThe co-chairpersons of the Commission shall designate and fix the compensation of the Executive Director and, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(3)Personnel as Federal employees(A)In generalThe Executive Director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of such title 5.(B)Members of the CommissionSubparagraph (A) shall not be construed to apply to members of the Commission.(4)The compensation of members(A)Non-federal employeesA member of the commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Board.(B)Federal employeesA member of the commission who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.(5)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular places of business of the member in the performance of services for the Commission.(b)Experts and consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code.(c)Detail of government employeesUpon the request of the Commission, a Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(d)Other resources(1)In generalThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from—(A)the Library of Congress;(B)the Department of Justice;(C)the Office of National Drug Control Policy;(D)the Department of State; and(E)other agencies of the executive or legislative branch of the Federal Government.(2)Requests for resourcesThe co-chairpersons of the Commission shall make requests for the access described in paragraph (1) in writing when necessary.(e)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the Commission—(1)may—(A)accept and use the services of an individual volunteering to serve without compensation; and(B)reimburse the individual described in subparagraph (A) for local travel, office supplies, and for other travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code; and(2)shall consider the individual described in paragraph (1) an employee of the Federal Government in performance of those services for the purposes of—(A)chapter 81 of title 5, United States Code, relating to compensation for work-related injuries;(B)chapter 171 of title 28, United States Code, relating to tort claims; and(C)chapter 11 of title 18, United States Code, relating to conflicts of interest.(f)Obtaining official data(1)In generalExcept as provided in paragraph (3), the Commission may directly secure from an agency of the United States information necessary to enable the Commission to carry out this title.(2)ProceduresUpon the request of the co-chairpersons of the Commission, the head of the agency shall furnish any information requested under paragraph (1) to the Commission.(3)Sensitive informationThe Commission may not have access to sensitive information regarding ongoing investigations.(g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(h)Biannual reportsThe Commission shall submit biannual status reports to Congress regarding—(1)the use of resources;(2)salaries; and(3)all expenditures of appropriated funds.(i)Contracts(1)In generalThe Commission may enter into a contract with a Federal or State agency, a private firm, an institution, or an individual for the conduct of an activity necessary to the discharge of a duty or responsibility of the Commission.(2)TimingA contract, lease, or other legal agreement the Commission enters into may not extend beyond the date of the termination of the Commission.(j)GiftsThe Commission may accept, use, or dispose of a gift or donation of a service or property.(k)Administrative assistanceThe Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out the responsibilities of the Commission under this title, which may include—(1)human resource management;(2)budget;(3)leasing;(4)accounting; or(5)payroll services.(l)Non-Applicability of FACA and public access to meetings and minutes(1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(2)Meetings and minutes(A)Meetings(i)AdministrationEach meeting of the Commission shall be open to the public, except that a meeting or any portion of it may be closed to the public if it concerns matters or information described in section 552b(c) of title 5, United States Code.(ii)Interested individualsAn interested individual may—(I)appear at an open meeting;(II)present an oral or written statement on the subject matter of the meeting; and(III)be administered an oath or affirmation.(iii)NoticeEach open meeting of the Commission shall be preceded by timely public notice in the Federal Register of the time, place, and subject of the meeting.(B)Minutes and public access(i)MinutesMinutes of each open meeting shall be kept and shall contain a record of—(I)the people present;(II)a description of the discussion that occurred; and(III)a copy of each statement filed.(ii)Public accessThe minutes and records of each open meeting and other documents that were made available to or prepared for the Commission shall be available for public inspection and copying at a single location in the offices of the Commission.(m)ArchivingNot later than the date described in section 609, all records and papers of the Commission shall be delivered to the Archivist of the United States for deposit in the National Archives.608.Direct appropriations(a)In generalFor the purpose of carrying out this title, there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $14,000,000, to remain available until expended.(b)LimitationNone of the funds provided by this section may be used for international travel.609.SunsetThe Commission shall terminate 60 days after the date on which the Commission submits the report required under section 605(c) to Congress.VIILaw Enforcement Agency Hiring and EducationAHiring701.Law enforcement agency hiringSection 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(b)) is amended—(1)by redesignating paragraphs (22) and (23) as paragraphs (23) and (24), respectively;(2)in paragraph (23), as so redesignated, by striking (21) and inserting (22); and(3)by inserting after paragraph (21) the following:(22)for a law enforcement agency that has a substantially different racial and ethnic demographic makeup than the community served by the agency, to hire recruiters and enroll law enforcement officer candidates in law enforcement academies to become career law enforcement officers who have racial and ethnic demographic characteristics similar to the community;.702.Reauthorization of law enforcement grant programs(a)Edward Byrne Memorial Justice Assistance Grant ProgramSection 511 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351; 82 Stat. 197), as so redesignated by this Act, is amended by striking this subpart $1,095,000,000 for each of the fiscal years 2006 through 2012 and inserting this subpart, including sections 508, 509, and 510, $800,000,000 for each of fiscal years 2021 through 2025.(b)Reauthorization of cops on the beat grant programSection 1001(a)(11)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(11)(A)) is amended by striking part Q, to remain available until expended $1,047,119,000 for each of fiscal years 2006 through 2009 and inserting part Q, including section 1701(n), to remain available until expended $400,000,000 for each of fiscal years 2021 through 2025. BTraining711.DefinitionsIn this subtitle:(1)DirectorThe term Director means the Director of the National Museum of African American History and Culture. (2)Eligible program participantThe term eligible program participant means a Federal, State, or local law enforcement officer or recruiter, or a candidate in a law enforcement academy. 712.Program authorized(a)Direct appropriationsFor the purpose of carrying out this subtitle, there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $10,000,000, to remain available until expended.(b)Donations, gifts, bequests, and devises of propertyIn accordance with chapter 23 of title 36, United States Code, and in furtherance of the purposes of this subtitle, the Director is authorized to solicit, accept, hold, administer, invest, and use donated funds and gifts, bequests, and devises of property, both real and personal.(c)Use of fundsThe Director, using funds appropriated under subsection (a) and resources received under subsection (b), including through the engagement of eligible program participants as appropriate and in consultation with the National Law Enforcement Museum—(1)shall develop and nationally disseminate a curriculum to educate eligible program participants on the history of racism in the United States; and(2)shall carry out education program training for eligible program participants that focuses on—(A)racial reconciliation with the goal of understanding the history of racism in America;(B)improving relationships between law enforcement and the communities they serve; and (C)training eligible program participants who can effectively train their law enforcement peers in their State and communities. (d)ApplicationsThe Director may seek the engagement of an eligible program participant under subsection (c) by requiring submission of an application to the Director at such time, in such manner, and based on such competitive criteria as the Director may require.713.Online education resources(a)WebsiteThe Director shall maintain on the website of the National Museum of African American History and Culture a special section designated for education resources to improve awareness and understanding of the history of racism in the United States and to promote racial reconciliation through best practices to improve relations between law enforcement and the communities they serve. The website and resources shall be made publicly available.(b)Information distributionThe Director shall distribute information about the activities funded under this subtitle through the website of the National Museum of African American History and Culture, and shall respond to inquiries for supplementary information concerning such activities.(c)Best practicesThe information distributed by the Director shall include best practices for educators.714.National Museum of African American History and Culture CouncilThe National Museum of African American History and Culture Council established under section 5 of the National Museum of African American History and Culture Act (20 U.S.C. 80r–3), shall have governance responsibility for the programs and activities carried out under this subtitle in accordance with the National Museum of African American History and Culture Act (20 U.S.C. 80r). 715.Engagement of eligible program participants(a)In generalAn eligible program participant shall be engaged at the discretion of the Director to participate in education program activities authorized under this subtitle and approved by the Director pursuant to an application described in section 712(d).(b)Engagement periodEngagement of eligible program participants under this subtitle shall be for a period determined by the Director.(c)PriorityIn engaging eligible program participants under section 712, the Director shall give priority to applications from such participants who work for a Federal, State, or local law enforcement agency that does not, at the time application is made, offer any education programming on the history of racism or best practices to improve race relations between law enforcement and the communities they serve.716.Annual reportNot later than February 1 of each year, the Director shall submit to the Congress a report describing the activities carried out under this subtitle.VIIIBest practices and studies801.Best practices(a)In generalThe National Criminal Justice Commission established under title VIII (referred to in this title as the Commission) shall—(1)develop recommended best practices guidelines to ensure fair and effective policing tactics and procedures that encourage equitable justice, community trust, and law enforcement officer safety; (2)include the recommended best practices described in paragraph (1) in the recommendations of the Commission required under section 705; and(3)best practices for developing standards for law enforcement officer due process. (b)RequirementsThe best practices required to be developed under subsection (a) shall include—(1)best practices for the hiring, firing, suspension, and discipline of law enforcement officers; and(2) best practices for community transparency and optimal administration of a law enforcement agency. 802.Study(a)In generalThe Commission shall conduct a study on the establishment and operation of use of force review boards by States and units of local government, wherein citizens can assist law enforcement agencies in reviewing use of force incidents. (b)Inclusion in Commission recommendationsThe Commission shall include a report on the study conducted under subsection (a), which shall include recommendations, if any, for best practices for State and local use of force review boards, as well as best practices for developing standards for law enforcement officer due process, in the recommendations of the Commission required under section 705.803.Mental health study(a)In generalThe Commission shall conduct a study on law enforcement officer training, crisis intervention teams, co-responder programs, personnel requirements, Federal resources, and pilot programs needed to improve nationwide law enforcement officer engagement on issues related to mental health, homelessness, and addiction.(b)Inclusion in Commission recommendationsThe Commission shall include a report on the study conducted under subsection (a), which shall include recommendations, if any, in the recommendations of the Commission required under section 705.804.Study and proposal on improving accountability for DOJ grants(a)DefinitionsIn this section—(1)the term covered grant means a grant awarded under a covered grant program; and(2)the term covered grant program means—(A)the Edward Byrne Memorial Justice Assistance Grant Program under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.);(B)the Cops on the Beat program under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.); and(C)any other grant program administered by the Attorney General that provides funds to law enforcement agencies.(b)Study and proposalNot later than 1 year after the date of enactment of this Act, the Attorney General shall study, and submit to Congress a proposal regarding, the possible implementation of a method to improve accountability for law enforcement agencies that receive funds from covered grant programs.(c)ContentsIn carrying out subsection (b), the Attorney General shall develop discrete performance metrics for law enforcement agencies that apply for and receive funds from covered grant programs, the parameters of which shall—(1)establish benchmarks of progress, measured on a semiannual or annual basis, as appropriate;(2)require annual accounting by a recipient of a covered grant of the progress made toward each benchmark described in paragraph (1); and(3)provide that—(A)the failure to achieve a benchmark described in paragraph (1) shall constitute a violation of the grant agreement;(B)if a recipient does not cure a violation by achieving the applicable benchmark not later than 90 days after the date of the violation, the recipient shall return the amounts of the covered grant to the Attorney General; and(C)a law enforcement agency that violates a grant agreement may not apply for a covered grant for a period of 1 year. IXClosing the Law Enforcement Consent Loophole Act901.Prohibition on engaging in sexual acts while acting under color of law(a)In generalSection 2243 of title 18, United States Code, is amended—(1)in the section heading, by adding at the end the following: or by any person acting under color of law;(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(3)by inserting after subsection (b) the following:(c)Of an individual by any person acting under color of law(1)In generalWhoever, acting under color of law, knowingly engages in a sexual act with an individual who has been arrested by, is detained by, or is in custody of any Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both. (2)DefinitionIn this subsection, the term sexual act has the meaning given the term in section 2246.; and(4)in subsection (d), as so redesignated, by adding at the end the following:(3)In a prosecution under subsection (c), it is not a defense that the other individual consented to the sexual act..(b)Abusive sexual contactSection 2244(a) of title 18, United States Code, is amended by—(1)in paragraph (4), by striking or at the end; (2)by redesignating paragraph (5) as paragraph (6); and(3)by inserting after paragraph (4) the following:(5)subsection (c) of section 2243 of this title had the sexual contact been a sexual act, shall be fined under this title, imprisoned not more than 15 years, or both; or .(c)DefinitionSection 2246 of title 18, United States Code, is amended—(1)in paragraph (5), by striking and at the end;(2)in paragraph (6), by striking the period at the end and inserting ; and; and(3)by inserting after paragraph (6) the following:(7)the term Federal law enforcement officer has the meaning given the term in section 115..(d)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:2243. Sexual abuse of a minor or ward or by any person acting under color of law..902.Incentive for States(a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in effect a law that—(1)makes it a criminal offense for any person acting under color of law of the State to engage in a sexual act (as defined in section 2246 of title 18, United States Code) with an individual who has been arrested by, is detained by, or is in custody of any law enforcement officer; and(2)prohibits a person charged with an offense described in paragraph (1) from asserting the consent of the other individual as a defense.(b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on—(1)the number of reports made to law enforcement agencies in that State regarding persons engaging in a sexual act (as defined in section 2246 of title 18, United States Code) while acting under color of law during the previous year; and(2)the disposition of each case in which sexual misconduct by a person acting under color of law was reported during the previous year.(c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).(d)Grant amountThe amount of a grant to a State under this section shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:(1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).(2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).(e)Grant term(1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.(2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.(3)LimitA State may not receive a grant under this section for more than 4 years.(f)Uses of fundsA State that receives a grant under this section shall use—(1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and(2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).(g)Direct appropriationsFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, $25,000,000, to remain available until expended. (h)DefinitionFor purposes of this section, the term State means each of the several States and the District of Columbia, Indian Tribes, and the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, and the Northern Mariana Islands.903.Reports to Congress(a)Report by attorney generalNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Attorney General shall submit to Congress a report containing—(1)the information required to be reported to the Attorney General under section 902(b); and(2)information on—(A)the number of reports made, during the previous year, to Federal law enforcement agencies regarding persons engaging in a sexual act (as defined in section 2246 of title 18, United States Code) while acting under color of law; and(B)the disposition of each case in which sexual misconduct by a person acting under color of law was reported.(b)Report by GAONot later than 1 year after the date of enactment of this Act, and each year thereafter, the Comptroller General of the United States shall submit to Congress a report on any violations of section 2243(c) of title 18, United States Code, as amended by section 901, committed during the 1-year period covered by the report.XEmergency Funding1001.Emergency designation(a)In generalThe amounts provided under this Act, or an amendment made by this Act, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this Act, and the amendments made by this Act, is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 